COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
 Cause Number:              01-16-00848-CV
 Trial Court Cause
 Number:                    2014-10394
 Style:                     Lion Copolymer Holdings, LLC
                            v. Lion Polymers, LLC
 Date motion filed*:        July 27, 2018
 Type of motion:            Motion for En Banc Reconsideration
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge’s signature: /s/ Sherry Radack
                         Acting individually           Acting for the Court

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown,
and Lloyd. Justice Brown voted to grant en banc reconsideration. Justice Caughey not participating.

Date: __December 21, 2018__